Citation Nr: 1039226	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-42 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right lung calcification.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for calcification of the 
right lung.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran served in the United States Air Force as a supply 
clerk, but contends that he was exposed to asbestos because the 
heating systems and ducting of the pipes in his barracks, duty 
stations, and on the transport naval vessels were insulated with 
asbestos.  He acknowledges that he had post-service exposure to 
asbestos but contends that his exposure during active service was 
a contributing factor to the cumulative build up of asbestos in 
his lungs, which caused the calcification of his right lung.

The Veteran's service treatment records do not show any lung 
problems upon entry into service.  There are no complaints or 
treatment of a lung condition during service, and the separation 
examination noted a normal lung examination.  

After separating from service, he worked in construction for six 
months, the Shell Chemical Corporation for approximately 10 
years, and at a naval base for twenty four years.  The Veteran 
concedes that he was exposed to asbestosis while working in 
construction and at the Shell Chemical Corporation.

The evidence of record shows that the Veteran first sought 
treatment for abdominal pain in June 2008 at Bay Area Hospital.  
The etiology of the abdominal pain was unclear at that time.  
However, in July 2008, the Veteran was diagnosed with 
calcification of the right basilar pleura, which suggests 
asbestos exposure.  The physician did not opine as to whether the 
Veteran's lung calcification was due to exposure to asbestos 
during service or post service.

The M21-1 guidelines with respect to asbestosis or other 
asbestos-related diseases are set forth at M21-1, Part VI, para. 
7.21.  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and exposure 
information.  In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, develop 
whether or not there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.  The Veteran's representative contends that scrapping of 
the USS General Edwin D. Patrick, the ship that transported him 
to and from Japan, was delayed due to the amount of asbestos on 
board the ship.  The available service treatment and personnel 
records do not show the Veteran was aboard ship or any other 
evidence of asbestos exposure.  In December 2008, it was 
indicated that the service records were damaged due to a fire and 
copies of the available records were sent.  The RO should take 
any further necessary action to attempt to verify the claimed 
asbestos exposure. 

VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability 
and an indication that the current disability may be associated 
with his service. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has been diagnosed with right lung 
calcification.  The physician opined that the condition suggests 
exposure to asbestos.  Therefore, the Board finds that the claim 
for entitlement for service connection for right lung 
calcification must be remanded so that a medical opinion that 
speaks to the issue of where the Veteran was exposed to the 
asbestosis may be rendered pursuant to 38 C.F.R. § 3.159(c)(4).

In light of the need to obtain a VA examination, any additional 
VA or private treatment records should be obtained and associated 
with the claim file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify whether 
the Veteran was exposed to asbestos during 
service, taking into account his lay 
statements, service treatment records, 
service personnel records, and any other 
relevant documents.  If deemed necessary, 
contact any appropriate agency in order to 
verify the Veteran's claimed asbestos 
exposure.

2.  Contact the Veteran to request that he 
identify any pertinent post-service records 
related to the claimed asbestos exposure 
not previously identified.  Any necessary 
release forms should be obtained.  The RO 
should attempt to obtain all identified 
records.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

3.  Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  The examiner is requested to 
review the records and the examiner 
should specifically indicate whether the 
Veteran has a current diagnosis of 
calcification of the right lung, or any 
other condition related to exposure to 
asbestos.  The examiner should take a 
detailed history of service and post-
service asbestos exposure from the 
Veteran.  The examiner should determine 
the etiology of the calcification of the 
right lung and state an opinion as to 
whether it is as least as likely as not 
that the disability had its onset as a 
result of any exposure in service or due 
to post service asbestos exposure as a 
construction worker or working for the 
Shell Chemical Corporation.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state why an opinion 
cannot be expressed.  

4.  Then review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  Then 
readjudicate the remaining claim on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANOD
Acting Veterans Law Judge, Board of Veterans' Appeals


